Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00189-CR

                                       Danny V. HERNANDEZ,
                                              Appellant

                                                 v.
                                            The STATE of
                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2012CR2708
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: April 9, 2014

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in the underlying cause on February 4, 2014. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed March 6, 2014.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due on

March 21, 2014. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal on March 14, 2014, but

appellant did not file a motion for extension of time.

           A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See Olivo

v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be considered
                                                                                                         04-14-00189-CR


timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen days of the last

day allowed for filing, (2) a motion for extension of time is filed in the court of appeals within

fifteen days of the last day allowed for filing the notice of appeal, and (3) the court of appeals

grants the motion for extension of time. See id. After reviewing the record, it appeared to the

court that appellant’s notice of appeal was untimely filed, and no motion for extension of time was

filed.

         By order dated March 26, 2014, appellant was ordered to show cause why this appeal

should not be dismissed for lack of jurisdiction. 1 See id.; see also Ater v. Eighth Court of Appeals,

802 S.W.2d 241 (Tex. Crim. App. 1991) (out-of-time appeal from final felony conviction may be

sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal

Procedure). On April 1, 2014, appellant’s attorney filed a written response conceding that this

court is without jurisdiction to consider this appeal. Because appellant’s notice of appeal was

untimely filed, this appeal is dismissed for lack of jurisdiction.

                                                             PER CURIAM

DO NOT PUBLISH




1
  The order also noted that the trial court’s certification in the appeal states that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain, and the
punishment assessed did not exceed the punishment recommended by the prosecutor and agreed to by the defendant;
therefore, the trial court’s certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R.
APP. P. 25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be dismissed
if a certification that shows the defendant has a right of appeal has not been made part of the record under these rules.”
TEX. R. APP. P. 25.2(d).

                                                           -2-